      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 1 of 14 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MELISSA NOVAK, individually and on                )
behalf of others similarly situated,              )    Case No. 1:21-cv-04102
                       Plaintiff,                 )
                                                  )
       v.                                         )
                                                  )
U-PICK TRAVEL AND TOURS INC.,                     )    Jury Trial Demanded
                Defendant.                        )

                                CLASS ACTION COMPLAINT

       1.      Defendant U-Pick Travel and Tours Inc. (“U-Pick”) called Plaintiff dozens of

times in attempts to sell her travel bundles.

       2.      U-Pick has continued to make unsolicited telemarketing calls to Plaintiff despite

her repeated requests to not be called, and all of U-Pick’s calls were made while Plaintiff’s

number was on the National Do Not Call Registry.

       3.      Plaintiff seeks money damages and injunctive relief for herself and a class of

other similarly situated persons, pursuant to the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227.

                                        INTRODUCTION

       4.      Advancements in telephone dialing technology by the 1980s and 90s made

reaching a large number of consumers by telephone easier and more cost-effective. However,

this technology has also brought with it an onslaught of unsolicited robocalls, spam text

messages, and junk faxes that intrude on individual privacy and waste consumer time and

money. As a result, the federal government and numerous states have enacted legislation to

combat these widespread telecommunications abuses. As Congress recognized:

       Many customers are outraged over the proliferation of intrusive, nuisance calls to
      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 2 of 14 PageID #:2




       their homes…. Banning such automated or prerecorded telephone calls to the
       home, except when the receiving party consents to receiving the call or when such
       calls are necessary in an emergency situation affecting the health and safety of the
       consumer, is the only effective means of protecting telephone consumers from
       this nuisance and privacy invasion.

Pub. L. No. 102-243, 105 Stat. 2394 § 2(6, 12) (1991).

       5.        As is relevant here, the TCPA provides that “[n]o person or entity shall initiate

any telephone solicitation to ... [a] residential telephone subscriber who has registered his or her

telephone number on the national do-not-call registry of persons who do not wish to receive

telephone solicitations that is maintained by the Federal Government.” 47 C.F.R. §

64.1200(c)(2).

       6.        The TCPA further prohibits “initiat[ing] any call for telemarketing purposes to a

residential telephone subscriber unless such person or entity has instituted procedures for

maintaining a list of persons who request not to receive telemarketing calls made by or on behalf

of that person or entity[.]” 47 C.F.R. § 64.1200(d).

       7.        The TCPA provides for injunctive relief and the greater of actual damages or up

to $500 per violation, which can be trebled where the statute was “willfully or knowingly”

violated. 47 U.S.C. § 227(c)(5).

       8.        Defendant caused multiple telemarketing calls to be made to the phones of

Plaintiff and others without their prior express invitation or permission, despite such person’s

prior request to not be called and/or registration with the National Do Not Call Registry. Plaintiff

files this class action complaint on behalf of herself and others similarly situated, seeking relief

from Defendant’s illegal calling practices.

                                              PARTIES

       9.        Plaintiff Melissa Novak is a natural person who resides in Will County, Illinois,



                                                 -2-
      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 3 of 14 PageID #:3




and is a citizen of Illinois. She was in this District when she received the calls alleged herein.

       10.     Defendant U-Pick Travel and Tours Inc. is a Florida corporation headquartered at

123 NW 13th Street, Suite 305B, Boca Raton, Florida 33432.

                                 JURISDICTION AND VENUE

       11.     This Court has federal question subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 with respect to Plaintiff’s TCPA claims. Mims v. Arrow Financial

Services, Inc., 132 S. Ct. 740 (2012).

       12.     The Court also has Class Action Fairness Act jurisdiction, because there are

thousands of members of each class, at least one class member is a citizen of a different state

from where any Defendant is a citizen, and because the aggregate damages exceed $5,000,000,

exclusive of fees, costs and interest.

       13.     The Court has personal jurisdiction over Defendant and venue is appropriate in

this District under 28 U.S.C. § 1391(a) because Defendant does business in this District,

Defendant made or caused to be made the calls that are the subject of this lawsuit to Plaintiff and

others in this District, knowingly solicited and sold travel packages and other products and

services to Plaintiff and other Illinois consumers during the calls at issue, and because a

substantial portion of the events giving rise to this cause of action occurred in this District.

                                               FACTS

       14.     U-Pick is a registered Florida travel agency that solicits travel packages

nationwide, including in this District.

       15.     U-Pick utilizes outbound telemarketing to attempt to generate sales of its travel

packages. Consumers who purchase a package are offered discounted rates on travel, hotel stays,

and cruise offerings, subject to listening to a U-Pick presentation on further offerings.



                                                 -3-
      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 4 of 14 PageID #:4




       16.     U-Pick has called Plaintiff’s cellular phone number dozens of times in the four

years leading to the filing of this complaint.

       17.     The purpose of U-Pick’s calls to Plaintiff’s cell phone number was to sell travel

packages.

       18.     Plaintiff’s cell phone number has been on the National Do Not Call Registry since

at least approximately June 28, 2018.

       19.     Plaintiff repeatedly asked U-Pick not to call her phone.

       20.     Despite this, U-Pick called Plaintiff’s cell phone number dozens of times to

attempt to sell her vacation packages.

       21.     For instance, U-Pick made the following calls to Plaintiff’s cell phone number for

purposes of soliciting vacation packages after Plaintiff asked it to stop calling:

               a. from 321-248-1582 on April 5, 2021

               b. from 630-358-4216 on May 6, 2021

               c. from 630-358-4256 on May 6, 2021

               d. from 630-358-4216 on May 8, 2021

               e. from 630-358-4270 on May 25, 2021

               f. from 630-358-4283 on May 25, 2021

               g. from 630-793-3323 on June 3, 2021

               h. from 331-265-2920 on June 4, 2021

               i. from 639-389-6116 on June 4, 2021

               j. from 331-265-2920 on June 7, 2021

               k. from 331-265-2920 on June 7, 2021

               l. from 773-530-1142 on June 21, 2021



                                                 -4-
      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 5 of 14 PageID #:5




                m. from 331-265-2920 on June 21, 2021

                n. from 217-269-0568 on June 21, 2021

                o. from 217-215-8208 on June 24, 2021

                p. from 630-967-4239 on June 25, 2021

                q. from 630-318-4595 on July 2, 2021

                r. from 618-202-5288 on July 12, 2021

                s. from 331-200-4490 on July 13, 2021

                t. from 217-216-8486 on July 13, 2021

                u. from 773-466-6064 on July 14, 2021

                v. from 630-358-4034 on July 14, 2021

                w. from 954-239-6091 on July 15, 2021

                x. from 954-239-6091 on July 15, 2021

                y. from 217-219-8122 on July 23, 2021

        22.     Plaintiff indicated that she did not want to be called during all or virtually all of

the above-identified calls, as well, but this did nothing to get the calls to cease.

        23.     In fact, during a telemarketing call Plaintiff received from U-Pick on June 4,

2021, Plaintiff asked not to be called. The sales agent, who identified himself as “Evans”, told

Plaintiff that he could get fired for adding too many people to the do-not-call list. And though

Evans said he would risk being fired to put Plaintiff on the do-not-call list, this did not happen.

Alternatively, U-Pick doesn’t maintain a do-not-call list at all.

        24.     Defendant made or caused to be made additional unsolicited telemarketing calls

to Plaintiff’s phone number, as well, for which it is likewise liable.

        25.     Defendant’s sales agents don’t identify Defendant at the outset of the



                                                 -5-
      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 6 of 14 PageID #:6




conversation; only after a call recipient goes through the call process is U-Pick actually identified

as the business on whose behalf these calls are made, if at all. Instead, the sales agents identify

themselves as representatives from one of several entities—“Travel Now”, “Premier

Destinations”, etc.—all of which are generic, fictitious names for U-Pick.

       26.     On information and belief, U-Pick utilizes fake names in order to evade liability

for telemarketing violations.

       27.     The calls alleged herein made by or on behalf of Defendant, including those to

Plaintiff, were made to phone numbers that had been registered with the National Do Not Call

Registry for more than 31 days prior to receipt of the calls.

       28.     Defendant did not have written do-not-call policies or procedures at the time of

the calls to Plaintiff and the classes defined below. Alternatively, whatever written policies

Defendant had either failed to comply with the minimum requirements under the TCPA, 47

C.F.R. § 64.1200(d), or were never properly implemented—including as evidenced by the

continued calls to Plaintiff after she directly asked not to be contacted.

       29.     Defendant’s violations were negligent. Alternatively, they were willful and

knowing.

       30.     Indeed, U-Pick received complaints about unwanted telemarketing prior to the

calls to Plaintiff, but Defendant continued to engage in the conduct complained of herein despite

having been put on notice of the violations.

       31.     Plaintiff and the classes have been damaged by these calls. Their privacy was

improperly invaded, Defendant’s calls temporarily seized and trespassed upon the use of their

phones, and they were forced to divert attention away from other activities to address the calls.

Defendant’s calls were annoying and a nuisance, and wasted the time of Plaintiff and the classes.



                                                 -6-
      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 7 of 14 PageID #:7




See, e.g., Mims v. Arrow Fin. Servs., Inc., 132 S. Ct. 740 (2012). Indeed, calls persisted even

after Defendant was placed on notice that calls were unwanted.

                               CLASS ACTION ALLEGATIONS

       32.     Plaintiff brings this action under Federal Rules of Civil Procedure 23(b)(2) and

(b)(3), on behalf of the following classes:

       National DNC Class: All persons within the United States to whom Defendant or
       someone on its behalf initiated more than one call for the purpose of encouraging
       the purchase of a product or service within any 12-month period, despite the
       phone number having been registered on the National Do Not Call Registry for
       more than 31 days, where Defendant lacked any signed, written agreement with
       the consumer stating that he or she agrees to be contacted by it at the phone
       number.

       Internal DNC Class: All persons within the United States to whom Defendant or
       someone on its behalf initiated more than one call for the purpose of encouraging
       the purchase of goods or services within any 12-month period, where more than
       one call came after a request to stop calling.

       33.     Upon information and belief, there have been thousands of persons in each class

whose phone number Defendant or someone on its behalf repeatedly called to solicit vacation

packages, despite their number having been registered with the National Do Not Call Registry or

a prior do-not-call request.

       34.     Common questions of law or fact exist as to all members of the classes, which

predominate over any questions solely affecting any individual member, including Plaintiff.

Such questions common to the class include but are not limited to:

               a. Whether Defendant had “prior express invitation or permission” under the

                   TCPA to call the phone numbers of Plaintiff and the National DNC Class;

               b. Whether Defendant had properly implemented do-not-call procedures meeting

                   the minimum standards required under 47 C.F.R. § 64.1200(d);

               c. Whether Defendant had established and implemented, with due care,

                                               -7-
      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 8 of 14 PageID #:8




                    reasonable practices and procedures to effectively prevent telephone

                    solicitations in violation of the TCPA’s do-not-call regulations; and

                d. Damages, including whether any violations were performed willfully or

                    knowingly, such that Plaintiff and the other members of the class are entitled

                    to treble damages under 47 U.S.C. § 227(c)(5).

        35.     Plaintiff’s claims are typical of the claims of the other members of the classes.

The factual and legal bases of Defendant’s liability to Plaintiff and the other members of the

class are the same: It violated the TCPA by causing multiple unsolicited telephone solicitations

to be made to the telephone number of each member of the National DNC Class despite their

number’s registration with the National Do Not Call Registry and, as to the Internal DNC Class,

despite having failed to institute necessary procedures and calling despite a prior request to not

be called.

        36.     Plaintiff will fairly and adequately protect the interests of the classes. Plaintiff

has no interests that might conflict with the interests of the classes. Plaintiff is interested in

pursuing her claims vigorously, and she has retained counsel competent and experienced in class

and complex litigation, including with regards to the claims alleged herein.

        37.     Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the duplication of effort and expense that numerous individual action

would entail. There are, on information and belief, thousands of members of each class, such

that joinder of all members is impracticable.

        38.     No difficulties are likely to be encountered in the management of this action that



                                                  -8-
      Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 9 of 14 PageID #:9




would preclude its maintenance as a class action, and no superior alternative exists for the fair

and efficient adjudication of this controversy.

       39.     Defendant has acted and failed to act on grounds generally applicable to Plaintiff

and the other members of the classes, thereby making relief appropriate with respect to the class

as a whole. Prosecution of separate actions by individual members of the classes, should they

even realize that their rights have been violated, would likely create the risk of inconsistent or

varying adjudications with respect to individual members of the classes that would establish

incompatible standards of conduct.

       40.     The identity of the classes is, on information and belief, readily identifiable from

Defendant’s records.

                                          COUNT I
       Violations of the Do Not Call Registry provisions of the TCPA, 47 U.S.C. § 227
                     (On Behalf of Plaintiff and the National DNC Class)

       41.     Plaintiff re-alleges and incorporates all prior paragraphs. This Count I is brought

by Plaintiff on behalf of herself and the National DNC Class.

       42.     It is a violation of the TCPA to initiate any telephone solicitation to a residential

telephone subscriber who has registered his or her telephone number on the National Do Not

Call Registry. 47 C.F.R. 64.1200(c)(2).

       43.     Defendant violated the TCPA by initiating or causing to be initiated multiple

telephone solicitations to Plaintiff and the other members of the National DNC Class in a 12-

month period, despite the person’s registration of his or her telephone numbers on the National

Do Not Call Registry.

       44.     These violations were willful or knowing.

       45.     As a result of Defendant’s violations of the TCPA’s national do-not-call rule,



                                                  -9-
    Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 10 of 14 PageID #:10




Plaintiff and the other members of the National DNC Class are each entitled to an injunction and

up to $500 in damages for each such violation. 47 U.S.C. § 227(c)(5).

       46.     Because such violations were willful or knowing, the Court should treble the

amount of statutory damages, pursuant to 47 U.S.C. § 227(c)(5).

       47.     To the extent Defendant did not physically “initiate” the calling at issue itself, it is

nonetheless vicariously liable based on theories of actual authority, apparent authority, and

ratification, for these calls were made on its behalf.

       WHEREFORE, Plaintiff Melissa Novak, individually and on behalf of the National DNC

Class, respectfully requests that the Court enter judgment against Defendant for:

               A.      Certification of the National DNC Class as alleged herein;

               B.      Damages, pursuant to 47 U.S.C. § 227(c)(5);

               C.      Injunctive relief, pursuant to 47 U.S.C. § 227(c)(5), aimed at preventing

                       Defendant from violating the TCPA in the future, including:

                           1. Requiring Defendant to establish and implement do-not-call

                               policies;

                           2. Requiring Defendant to hire a Court-approved, independent

                               auditing company to (a) investigate all allegations of TCPA

                               violations, and (b) audit no less than 10% of Defendant’s

                               telemarketing calls to ensure that Defendant had consent and that

                               the consumer had not previously asked that calls stop, and (c)

                               report the results of the above investigations to the Court and

                               Plaintiff’s counsel on a quarterly basis; and

                           3. Requiring Defendant to include an automated IVR opt-out



                                                - 10 -
    Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 11 of 14 PageID #:11




                              mechanism at the beginning of any and all prerecorded-voice calls,

                              for which opt-outs are actually honored;

               D.      Attorneys’ fees and costs, as permitted by law; and

               E.      Such other or further relief as the Court deems just and proper.

                                         COUNT II
       Violations of the Internal Do Not Call provisions of the TCPA, 47 U.S.C. § 227
                     (On Behalf of Plaintiff and the Internal DNC Class)

       48.     Plaintiff re-alleges and incorporates the foregoing paragraphs as if fully set forth

herein. This Count II is brought by Plaintiff on behalf of herself and the Internal DNC Class.

       49.     It is a violation of the TCPA to “initiate any call for telemarketing purposes to a

residential telephone subscriber unless such person or entity has instituted procedures for

maintaining a list of persons who request not to receive telemarketing calls made by or on behalf

of that person or entity.” 47 C.F.R. § 64.1200(d). The procedures instituted must meet certain

minimum standards, including but not limited to: (1) having a written policy, available on

demand, for maintaining a do-not-call list; (2) informing and training personnel engaged in any

aspect of telemarketing on the existence and use of the do-not-call list; (3) recording and

honoring do-not-call requests; (4) identifying the caller and person or entity on whose behalf the

telemarketing call is being made; (5) applying the do-not-call request to the particular business

entity making the call or on whose behalf the call is made; and (6) maintaining a record of a

request not to receive further telemarketing calls and honoring such for at least five years from

the time the request is made. Id.

       50.     Defendant caused to be initiated multiple telemarketing calls to the phone

numbers of Plaintiff and the other members of the Internal DNC Class in violation of these

regulations in a 12-month period. The reason for the noncompliant calls is that Defendant failed



                                               - 11 -
    Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 12 of 14 PageID #:12




to institute a telemarketing policy that complied with 47 C.F.R. § 64.1200(d). Alternatively and

additionally, Defendant unreasonably and willfully failed to adhere to any policies that might

have complied with the letter of 47 C.F.R. § 64.1200(d), thus causing the violative calls.

       51.     The calls at issue also failed to identify the caller at the outset of the call and

failed to identify a phone number or address where the consumer may opt out of future calls. 47

C.F.R. § 64.1200(d)(4). This was by design: U-Pick did not require its agents to state this

information at the beginning of phone calls (if at all), so that they could continue to accept

business from the calls, with impunity.

       52.     Defendant also violated the TCPA by failing to adhere to its own policies

concerning the Internal Do Not Call rules (to the extent they existed at all). On information and

belief, Defendant also failed to properly inform and train personnel in the existence and use of a

do-not-call list—as evidenced by the fact that Plaintiff continued to be called after indicating that

she did not want to be contacted.

       53.     These violations were willful or knowing.

       54.     As a result of Defendant’s violations of the TCPA’s internal do-not-call rules,

Plaintiff and the other members of the Internal DNC Class are each entitled to an injunction and

up to $500 in damages for each such violation. 47 U.S.C. § 227(c)(5).

       55.     Because such violations were willful or knowing, the Court should treble the

amount of statutory damages, pursuant to 47 U.S.C. § 227(c)(5).

       56.     To the extent Defendant did not physically “initiate” the calling at issue itself, it is

nonetheless vicariously liable based on theories of actual authority, apparent authority, and

ratification, for these calls were made on its behalf.

       WHEREFORE, Plaintiff Melissa Novak, individually and on behalf of the Internal DNC



                                                - 12 -
    Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 13 of 14 PageID #:13




Class, respectfully requests that the Court enter judgment against Defendant for:

               A.      Certification of the Internal DNC Class as alleged herein;

               B.      Damages, pursuant to 47 U.S.C. § 227(c)(5);

               C.      Injunctive relief, pursuant to 47 U.S.C. § 227(c)(5), aimed at preventing

                       Defendant from violating the TCPA in the future, including:

                           1. Requiring Defendant to establish and implement do-not-call

                               policies;

                           2. Requiring Defendant to hire a Court-approved, independent

                               auditing company to (a) investigate all allegations of TCPA

                               violations, and (b) audit no less than 10% of Defendant’s

                               telemarketing calls to ensure that they are identified during the

                               beginning of each call; and

                           3. Requiring Defendant to include an automated IVR opt-out

                               mechanism at the beginning of any and all prerecorded-voice calls,

                               for which opt-outs are actually honored;

               D.      Attorneys’ fees and costs, as permitted by law; and

               F.      Such other or further relief as the Court deems just and proper.

                                           JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.


                                                         Respectfully submitted,

Dated: August 2, 2021                                    MELISSA NOVAK, individually and
                                                         on behalf of others similarly situated

                                                         By: /s/ Alexander H. Burke



                                                - 13 -
    Case: 1:21-cv-04102 Document #: 1 Filed: 08/02/21 Page 14 of 14 PageID #:14




Alexander H. Burke
Daniel J. Marovitch
BURKE LAW OFFICES, LLC
909 Davis St., Suite 500
Evanston, IL 60201
Telephone: (312) 729-5288
aburke@burkelawllc.com
dmarovitch@burkelawllc.com

Counsel for Plaintiff




                                Document Preservation Demand

        Plaintiff hereby demands that Defendant take affirmative steps to preserve all recordings,
data, databases, call records, consent to receive autodialed or artificial or prerecorded voice calls,
e-mails, recordings, documents, and all other tangible things that relate to the allegations herein,
Plaintiff, or the putative class members, or the making of telephone calls, the events described
herein, any third party associated with any telephone call, campaign, account, sale, or file
associated with Plaintiff or the putative class members, and any account or number or symbol
relating to any of them. These materials are very likely relevant to the litigation of this claim. If
Defendant is aware of any third party that has possession, custody, or control of any such
materials, Plaintiff demands that Defendant request that such third party also take steps to
preserve the materials. This demand shall not narrow the scope of any independent document
preservation duties of Defendant.

                                                                /s/ Alexander H. Burke




                                                - 14 -
